DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, Species A in the reply filed on 5/20/2022 is acknowledged.
Claims 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because there is illegible text in figure 8, specifically the “image” of “Current Image” is hard to read due to how it blends into the picture.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 4, 6, 11, 14, 15, 19 and 23-25 are objected to because of the following informalities:
In claims 3 and 4, line 1, “one or more sensors” should be –one or more force sensors--.
In claim 6, line 4, “the one or more sensors” should be –the one or more force sensors--. 
In claim 11, lines 1-2, “the change in force or pressure distribution” should be –the change in the force or pressure distribution--.
In claim 14, line 1, “the one or more sensors” should be – the one or more force sensors--. 
In claim 15, line 2, “patient’s utilizes” should be –patient’s body utilizes--.
In claim 19, line 2, “the plurality of sensors” should be –the plurality of force sensors--.
In claim 23, line 7, “6 DOF” should be --6 degree-of-freedom (DOF)--.
In claim 23, line 5, “the patient body” should be –the patient’s body--.
In claim 24, line 3, “the plurality of sensors” should be –the plurality of force sensors--.
In claim 25, lines 7, 8, and 9, “the head” should be –the patient’s head--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the body" in line 1, “the patient’s body” and “the targeted tissue” in line 4, and “the medical treatment beam” in line 11.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-25 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 8 recites the limitation “the strain gauge” in lines 1 and 3. It is not clear which strain gauge is being referred to as there can be more than one. 
Claim 10 recites the limitation “realigning the radiation treatment beam” in lines 2. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to –realigning the medical treatment beam-- to have proper antecedent basis.
Claim 13 recites the limitation “the plurality of force sensors” in line 1. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to be dependent on claim 4 to have proper antecedent basis.
Claim 15 is unclear. There appear to be missing words in the claim, specifically “the portion of the patient’s utilizes an imaging procedure…”. It is not clear what is being claimed.
Claim 16 inherits the deficiencies of claim 15 and is likewise rejected.

Claim 16 is unclear. There appear to be missing words in the claim, specifically “the portion of the comprises obtaining…”. It is not clear what is being claimed.
Claim 17 recites the limitation “a plurality of force sensors” in lines 2-3.  It is not clear if this is a new instance or is a part of the “one or more force sensors” mentioned in line 3 of claim 1.
Claims 18-25 inherit the deficiencies of claim 17 and are likewise rejected.

Claim 18 recites the limitation “the portion of the patient” in line 2. There is insufficient antecedent basis for these limitations in the claim. The limitation should be –the portion of the patient’s body—to have proper antecedent basis.
Claim 21 recites the limitation “the outputs” in line 2. There is insufficient antecedent basis for this limitation in the claim. “Outputs” should be amended to –output—to have proper antecedent basis.
Claim 21 recites the limitation “the relative positions” in line 2. There is insufficient antecedent basis for this limitation in the claim. The claim should be amended to –the relative locations-- to have proper antecedent basis.
Claim 22 recites the limitation “the portion of the patient” in lines 5-6 and line 7. There is insufficient antecedent basis for these limitations in the claim. The limitation should be –the portion of the patient’s body—to have proper antecedent basis.
Claim 23 recites the limitation “the portion of the patient” in lines 3-4. There is insufficient antecedent basis for these limitations in the claim. The limitation should be –the portion of the patient’s body—to have proper antecedent basis.
Claim 23 recites the limitation "the estimated point cloud" in line 6.  There is insufficient antecedent basis for this limitation in the claim. This should probably be –the generated 3D point cloud--.
Claim 24 recites the limitation "the force outputs" in line 3 and “the current position and orientation” in line 6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 24 recites the limitation “the portion of the patient” in line 6. There is insufficient antecedent basis for these limitations in the claim. The limitation should be –the portion of the patient’s body—to have proper antecedent basis.
Claim 25, lines 3-11 recites several instances of “array” or “arrays”. It is not clear if these are new instances or part of the array mentioned in line 3 of claim 17.
Claim 25 recites the limitations “the portion of the patient’s head” in line 4 and “the curvature of the patient’s head” in lines 5-6. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,149,643 (Herekar et al., hereinafter Herekar) in view of US 2007/0055090 (Neustadter et al., hereinafter Neustadter).
 In regards to claim 1, Herekar discloses a method of tracking motion of a rigid portion of the body for medical treatment, the method comprising (A guide positions the head [rigid portion] of the patient with respect to the instrument, and sensors monitoring movement of both the head and eye provide signals used to by the instrument to control radiation delivery, abstract): 
determining a force or pressure distribution from one or more force sensors interfaced, directly or indirectly, with a portion of the patient's body having a targeted part (A transducer 35 is built into a top of the headrest assembly 33 in a position to be contacted by the forehead of the patient. This transducer provides an electrical signal with a magnitude related to a degree of contact between the patient's forehead and the assembly 33. By way of example, the degree of contact, and thus, the electrical signal, may be related to an amount of pressure or force applied to the assembly 33 when the patient's forehead contacts the assembly. The resulting electrical signal is used to confirm an appropriate level of contact, or to indicate an inappropriate level of contact, between the patient's forehead and the headrest assembly. Thus, this electrical signal is usefully fed into an electronic control portion of the system that, for example, may provide a desired safety response, col 5, lines 58-62); 
determining a change from an initial position of the portion of the patient's body (A video circuit card connects to the video camera 107 and provides a video output at the receptacle 78. An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 12-25), in which the targeted part is aligned with a radiation treatment beam (An instrument primarily adapted for use in photothermal keratoplasty procedures to shrink collagen tissue within a cornea of an eye being treated by controlled heating of the tissue with infra-red radiation, abstract; A video circuit card connects to the video camera 107 and provides a video output at the receptacle 78. An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 12-25), by detecting a change in the force or pressure distribution detected with the one or more force sensors (A video circuit card connects to the video camera 107 and provides a video output at the receptacle 78. An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 12-25);
determining an updated position of the portion of the patient's body having the targeted part (A video circuit card connects to the video camera 107 and provides a video output at the receptacle 78. An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 12-25; The result of simultaneously monitoring the position of the eye with the eye tracker system and the position of the head with the headrest sensor is to monitor the position of the eye in all three axes, x, y and z. So long as the patient's head remains fixed on the headrest 33 and the gaze of the eye being treated remains fixed on the fixation LED 102, treatment proceeds without interruption. But if there is sufficient movement, the treatment radiation pulses are terminated and the physician is informed with enough information to determine whether to continue the treatment or not and, if so, whether the parameters for the remaining exposures of the treatment need to be changed from what was planned, in light of the interruption, col 18, lines 1-15).
Herekar fails to explicitly disclose wherein the targeted tissue is aligned with a radiation treatment beam from a radiosurgery system and re-aligning the medical treatment beam with the targeted tissue in the updated position. 
However, Herekar teaches shutting off the medical treatment beam, with the targeted part in the updated position (The result of simultaneously monitoring the position of the eye with the eye tracker system and the position of the head with the headrest sensor is to monitor the position of the eye in all three axes, x, y and z. So long as the patient's head remains fixed on the headrest 33 and the gaze of the eye being treated remains fixed on the fixation LED 102, treatment proceeds without interruption. But if there is sufficient movement, the treatment radiation pulses are terminated and the physician is informed with enough information to determine whether to continue the treatment or not and, if so, whether the parameters for the remaining exposures of the treatment need to be changed from what was planned, in light of the interruption, col 18, lines 1-15). 
Further, Neustadter is in the field of diagnostic and/or therapeutic procedures (para 0014) and teaches wherein the targeted tissue is aligned with a radiation treatment beam from a radiosurgery system (an orientation of a body is generated using more than one implanted markers and solving equations that convert marker positions into a plane the markers lie in and relative to which a tool and/or beam may be oriented, para 0050; FIGS. 1A and 1B are schematic representations of exemplary radiation therapy systems 100 which rely upon radioactive disintegrations produced by an intrabody radiation source which can be in the form of a position indicator 400 located within a body of a patient 120. Position indicator 400 is optionally within, adjacent to or at a known geometric relationship with respect to a target tissue 130. Optionally, target tissue 130 is a tumor. Optionally, the implantation position and geometric relationship are selected ahead of time. Alternatively or additionally, the relationship may be determined after implanting, for example, by manual or automatic analysis of x-ray or CT images of the patient. Optionally, more than one marker is implanted, for example to assist in determining patient orientation, para 0218) ·and re-aligning the medical treatment beam with the targeted tissue in the updated position (after determination of an initial trajectory, a single 10 second pulse of radiation is delivered to the tumor from beam source 110 using an initial trajectory. At the end of the pulse, position sensors 150 are activated and send a series of temporally defined locations to processor 180. Processor 180 checks and/or re-determines and/or corrects the trajectory prior to continuation of treatment delivery of the next 10 second pulse, para 0330, see fig. 1A, 1B; correct the beam, para 0139, 0140). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Herekar with the teaching of Neustadter for the purpose of providing a position determination system configured to determine a position of an intra body radiation source of the type described above with sufficient accuracy to aim a therapeutic device at a target (Neustadter, para 0040).

In regards to claim 2, Herekar modified by Neustadter discloses the method of claim 1. Herekar fails to explicitly disclose wherein the medical treatment is stereotactic delivery of radiation. 
Neustadter teaches wherein the medical treatment is stereotactic delivery of radiation (FIG. 1B depicts additional exemplary embodiments of the invention in the context of a radiosurgery system in which the beam source 110 (e.g. a LINAC) is mounted on a robotic arm 195 (e.g. CyberKnife Accuray; Sunnyvale; CA, USA), mounted on a base 116 (e.g., attached to a ceiling, a wall, a frame and/or a floor), para 0228; An aspect of some embodiments of the invention relates to use of an intra body radiation source to aim an external tool at an intra body target. In an exemplary embodiment of the invention, the external device is a biopsy tool and/or ablation tool and/or excision tool and the target is a tumor or other lesion. In an exemplary embodiment of the invention, the external device is a cy1otoxic beam and the target is a tumor. In an exemplary embodiment of the invention, the external device is a light beam and the target is an area of skin indicating a recommended access route for a surgeon performing a tumor excision, para 0029). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention modify Herekar and Neustadter with the teaching of Neustadter for the purpose of providing a position determination system configured to determine a position of an intra body radiation source of the type described above with sufficient accuracy to aim a therapeutic device at a target (Neustadter, para 0040). 

In regards to claim 9, Herekar modified by Neustadter discloses the method of claim 1. In addition Herekar shows that the portion of the patient's body is a head of the patient (A transducer 35 is built into a top of the headrest assembly 33 in a position to be contacted by the forehead of the patient. This transducer provides an electrical signal with a magnitude related to a degree of contact between the patient's forehead and the assembly 33. By way of example, the degree of contact, and thus, the electrical signal, may be related to an amount of pressure or force applied to the assembly 33 when the patient's forehead contacts the assembly. The resulting electrical signal is used to confirm an appropriate level of contact, or to indicate an inappropriate level of contact, between the patient's forehead and the headrest assembly. Thus, this electrical signal is usefully fed into an electronic control portion of the system that, for example, may provide a desired safety response, col 5, lines 58-62). 

In regards to claim 10, Herekar modified by Neustadter discloses the method of claim 1. Herekar fails to explicitly disclose wherein re-aligning the radiation treatment beam comprises adjusting a trajectory of the radiation treatment beam or adjusting a patient support. 
Neustadter teaches wherein re-aligning the radiation treatment beam comprises adjusting a trajectory of the radiation treatment beam or adjusting a patient support (after determination of an initial trajectory, a single 10 second pulse of radiation is delivered to the tumor from beam source 110 using an initial trajectory. At the end of the pulse, position sensors 150 are activated and send a series of temporally defined locations to processor 180. Processor 180 checks and/or re-determines and/or corrects the trajectory prior to continuation of treatment delivery of the next 10 second pulse, para 0330, see fig. 1A, 1 B; correct the beam, para 0139, 0140). 
It would have been obvious to one of ordinary skill before the filing date of the claimed invention to modify Herekar with the teaching of Neustadter for the purpose of providing a position determination system configured to determine a position of an intrabody radiation source of the type described above with sufficient accuracy to aim a therapeutic device at a target (Neustadter, para 0040). 

In regards to claim 11, Herekar modified by Neustadter discloses the method of claim 1. In addition, Herekar shows the process of detecting the change in force or pressure distribution comprises the detection exceeding a pre-defined threshold (An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 12-25). 

In regards to claim 12, Herekar modified by Neustadter discloses the method of claim 11. In addition, Herekar further shows the step of outputting a notification indicating the change from the initial position of the portion of the patient's body (An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 14-25).

Claim(s) 3-6, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,149,643 (Herekar et al., hereinafter Herekar) in view of US 2007/0055090 (Neustadter et al., hereinafter Neustadter) as applied to claims 1 and 11 above, and further in view of US 2011/0001622 (Gentry et al., hereinafter Gentry).
In regards to claim 3, Herekar modified by Neustadter discloses the method of claim 1. Herekar fails to explicitly disclose wherein the one or more sensors comprise any of or any combination of: piezoelectric, resistive, capacitive, optical,. pneumatic, and hydraulic sensors. 
Gentry is in the field of sensor arrays for patient mattress (abstract) and teaches wherein the one or more sensors comprise any of or any combination of: piezoelectric, resistive, capacitive, optical, pneumatic, and hydraulic sensors ( the sensor device of the present invention includes an array of piezoelectric sensing elements and/or pressure switches mounted in a flat pad or carrier sheet, positioned on or within the mattress assembly of a hospital bed integrated with the sleep surface, para 0014; The sensor array is placed under a patient, and, upon the application of a varying force due to movement of the patient's body, the piezoelectric sensors produce a small electrical voltage indicative of the varying applied force. When in use, each sensor element in the array may independently measure forces from the patient's body caused by the cardiac cycle, the respiratory cycle, and other physical movements and provide a representative voltage signal, para 0045). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Herekar and Neustadter with the teaching of Gentry for the purpose of monitoring a patient (Gentry, para 0014). 

In regards to claim 4, Herekar modified by Neustadter discloses the method of claim 1. Herekar fails to explicitly disclose wherein the one or more sensors comprise a plurality of force sensors. 
Gentry teaches wherein the one or more sensors comprise a plurality of force sensors (A piezoelectric sensor generally acts as a strain gauge to measure changes in stress in the sensor. Detected stress changes may then be converted to electronic data useful for patient monitoring. A plurality of such sensors may be included in an array. The sensor array is placed under a patient, and, upon the application of a varying force due to movement of the patient's body, the piezoelectric sensors produce a small electrical voltage indicative of the varying applied force. When in use, each sensor element in the array may independently measure forces from the patient's body caused by the cardiac cycle, the respiratory cycle, and other physical movements and provide a representative voltage signal, para 0045). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Herekar and Neustadter with the teaching of Gentry for the purpose of providing a representative signal from the force sensor based on the patient movement (Gentry, para 0045). 

In regards to claim 5, Herekar modified by Neustadter discloses the method of claim 4. Herekar fails to explicitly disclose wherein the plurality of force sensors are arranged in an array disposed beneath or at least partly extending about the portion of the patient's body. 
Gentry teaches wherein the plurality of force sensors are arranged in an array disposed beneath or at least partly extending about the portion of the patient's body (A piezoelectric sensor generally acts as a strain gauge to measure changes in stress in the sensor. Detected stress changes may then be converted to electronic data useful for patient monitoring. A plurality of such sensors may be included in an array. The sensor array is placed under a patient, and, upon the application of a varying force due to movement of the patient's body, the piezoelectric sensors produce a small electrical voltage indicative of the varying applied force. When in use, each sensor element in the array may independently measure forces from the patient's body caused by the cardiac cycle, the respiratory cycle, and other physical movements and provide a representative voltage signal, para 0045). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Herekar and Neustadter with the teaching of Gentry for the purpose of providing a representative signal from the force sensor based on the patient movement (Gentry, para 0045).

In regards to claim 6, Herekar modified by Neustadter discloses the method of claim 4. Herekar fails to explicitly disclose wherein the plurality of force sensors are engaged with the portion of the patient's body through an interface member having one or more pre-defined shaped features at known locations on the interface member to improve detection of force by the one or more sensors. 
Gentry teaches wherein the plurality of force sensors are engaged with the portion of the patient's body through an interface member having one or i:nore pre-defined shaped features at known locations on the interface member to improve detection of force by the one or more sensors (When a water resistant protective layer is used to hold a pad 21 against the mattress assembly 32, the external moisture barrier that forms a part of the sensor pad may be replaced with a stretchable mesh or gauze material, that fits more loosely around the sensor elements, potentially improving sensor signal characteristics and patient comfort, para 0060; The plurality of piezoelectric films 23 in the sensor array 21 may assume any configuration or number, individually, and in relation to each other. For example, as exemplified in FIGS. 2-3, the sensor array 21 may include an array of at least eight piezoelectric sensor elements 23 arranged adjacent and parallel to each other in a vertical column. In this example, each sensor element is paper thin, or thinner, and forms a thin flat elongate rectangular strip approximately twenty four inches by three quarters of an inch. Each sensor element also includes a set of terminals 29 which are connected to a suitable connector 26 that communicates the sensor signal to the bedside unit 24 (FIG. 1)., para 0050). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Herekar and Neustadter with the teaching of Gentry for the purpose of providing a representative signal from the force sensor based on the patient movement (Gentry, para 0045). 

In regards to claim 13, modified Herekar discloses the method of claim 11. Herekar fails to explicitly disclose wherein the plurality of force sensors are arranged in array and incorporated within a pad supporting the portion of the patient body. 
Gentry teaches wherein the plurality of force sensors are arranged in array and incorporated within a pad supporting the portion of the patient body (When a water resistant protective layer is used to hold a pad 21 against the mattress assembly 32, the external moisture barrier that forms a part of the sensor pad may be replaced with a stretchable mesh or gauze material, that fits more loosely around the sensor elements, potentially improving sensor signal characteristics and patient comfort, para 0060; The plurality of piezoelectric films 23 in the sensor array 21 may assume any configuration or number, individually, and in relation to each other. For example, as exemplified in FIGS. 2-3, the sensor array 21 may include an array of at least eight piezoelectric sensor elements 23 arranged adjacent and parallel to each other in a vertical column. In this example, each sensor element is paper thin, or thinner, and forms a thin flat elongate rectangular strip approximately twenty four inches by three quarters of an inch. Each sensor element also includes a set of terminals 29 which are connected to a suitable connector 26 that communicates the sensor signal to the bedside unit 24 (FIG. 1)., para 0050; force sensing, para 0045). 
It would have been obvious to one of ordinary skill in the art before the filing date of claimed the invention to modify Herekar and Neustadter with the teaching of Gentry for the purpose of providing a representative signal from the force sensor based on the patient movement (Gentry, para 0045).

In regards to claim 17, Herekar modified by Neustadter discloses the method of claim 1 wherein determining the updated position of the portion of the patient's body is based, at least partly, on a detection output from a force sensor (A video circuit card connects to the video camera 107 and provides a video output at the receptacle 78. An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 12-25; The result of simultaneously monitoring the position of the eye with the eye tracker system and the position of the head with the headrest sensor is to monitor the position of the eye in all three axes, x, y and z. So long as the patient's head remains fixed on the headrest 33 and the gaze of the eye being treated remains fixed on the fixation LED 102, treatment proceeds without interruption. But if there is sufficient movement, the treatment radiation pulses are terminated and the physician is informed with enough information to determine whether to continue the treatment or not and, if so, whether the parameters for the remaining exposures of the treatment need to be changed from what was planned, in light of the interruption, col 18, lines 1-15). 
Herekar fails to explicitly disclose a plurality of force sensors within an array. 
Gentry teaches a plurality of force sensors within an array (A piezoelectric sensor generally acts as a strain gauge to measure changes in stress in the sensor. Detected stress changes may then be converted to electronic data useful for patient monitoring. A plurality of such sensors may be included in an array. The sensor array is placed under a patient, and, upon the application of a varying force due to movement of the patient's body, the piezoelectric sensors produce a small electrical voltage indicative of the varying applied force. When in use, each sensor element in the array may independently measure forces from the patient's body caused by the cardiac cycle, the respiratory cycle, and other physical movements and provide a representative voltage signal, para 0045). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Herekar and Neustadter with the teaching of Gentry for the purpose of providing a representative signal from the force sensor based on the patient movement (Gentry, para 0045).

In regards to claim 18, Herekar modified by Neustadter discloses the method of claim 17. Herekar fails to explicitly disclose wherein determining the updated position further comprises determining a position and orientation of the portion of the patient based on an output of force magnitude from each of the plurality of force sensors. 
However, Herekar teaches wherein determining the updated position further comprises determining a position of the portion of the patient based on an output of force magnitude from a force sensor (A video circuit card connects to the video camera 107 and provides a video output at the receptacle 78. An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 12-25; The result of simultaneously monitoring the position of the eye with the eye tracker system and the position of the head with the headrest sensor is to monitor the position of the eye in all three axes, x, y and z. So long as the patient's head remains fixed on the headrest 33 and the gaze of the eye being treated remains fixed on the fixation LED 102, treatment proceeds without interruption. But if there is sufficient movement, the treatment radiation pulses are terminated and the physician is informed with enough information to determine whether to continue the treatment or not and, if so, whether the parameters for the remaining exposures of the treatment need to be changed from what was planned, in light of the interruption, col 18, lines 1-15). 
Neustadter teaches orientation of the portion of the patient based on an output of sensor (an orientation of a body is generated using more than one implanted markers and solving equations that convert marker positions into a plane the markers lie in and relative to which a tool and/or beam may be oriented, para 0050; FIGS. 1A and 1 B are schematic representations of exemplary radiation therapy systems 100 which rely upon radioactive disintegrations produced by an intrabody radiation source which can be in the form of a position indicator 400 located within a body of a patient 120. Position indicator 400 is optionally within, adjacent to or at a known geometric relationship with respect to a target tissue 130. Optionally, target tissue 130 is a tumor. Optionally, the implantation position and geometric relationship are selected ahead of time. Alternatively or additionally, the relationship may be determined after implanting, for example, by manual or automatic analysis of x-ray or CT images of the patient. Optionally, more than one marker is implanted, for example to assist in determining patient orientation, para 0218). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Herekar and Neustadter with the teaching of Neustadter for the purpose of providing a position determination system configured to determine a position of an intra body radiation source of the type described above with sufficient accuracy to aim a therapeutic device at a target (Neustadter, para 0040). 
Gentry teaches a plurality of force sensors within an array (A piezoelectric sensor generally acts as a strain gauge to measure changes in stress in the sensor. Detected stress changes may then be converted to electronic data useful for patient monitoring. A plurality of such sensors may be included in an array. The sensor array is placed under a patient, and, upon the application of a varying force due to movement of the patient's body, the piezoelectric sensors produce a small electrical voltage indicative of the varying applied force. When in use, each sensor element in the array may independently measure forces from the patient's body caused by the cardiac cycle, the respiratory cycle, and other physical movements and provide a representative voltage signal, para 0045). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed the invention to modify Herekar and Neustadter with the teaching of Gentry for the purpose of providing a representative signal from the force sensor based on the patient movement (Gentry, para 0045).

In regards to claim 19, Herekar modified by Neustadter discloses the method of claim 18. Herekar fails to explicitly disclose wherein determining the updated position is further based on relative locations of the plurality of sensors within the array. 
However, Herekar teaches wherein determining the updated position further comprises determining a position of the portion of the patient based on an output of force magnitude from a force sensor (A video circuit card connects to the video camera 107 and provides a video output at the receptacle 78. An interface circuit 237 connects the signal output of the headrest sensor 35 to the control system so that treatment may be stopped when that analog signal crosses a threshold that indicates the patient head has moved too far away from the headrest. The circuits 237 may also contain an audio oscillator that drives a loud speaker 239 with a variable frequency tone. The frequency of the tone is proportional to the level of the analog signal output of the sensor 35, and thus proportional to the force being exerted by the patient's head against the headrest. This provides immediate feedback to the patient of any movement during the procedure, col 11, lines 12-25; The result of simultaneously monitoring the position of the eye with the eye tracker system and the position of the head with the headrest sensor is to monitor the position of the eye in all three axes, x, y and z. So long as the patient's head remains fixed on the headrest 33 and the gaze of the eye being treated remains fixed on the fixation LED 102, treatment proceeds without interruption. But if there is sufficient movement, the treatment radiation pulses are terminated and the physician is informed with enough information to determine whether to continue the treatment or not and, if so, whether the parameters for the remaining exposures of the treatment need to be changed from what was planned, in light of the interruption, col 18, lines 1-15). 
Further, Gentry teaches wherein the plurality of force sensors are arranged in an array disposed beneath or at least partly extending about the portion of the patient's body (A piezoelectric sensor generally acts as a strain gauge to measure changes in stress in the sensor. Detected stress changes may then be converted to electronic data useful for patient monitoring. A plurality of such sensors may be included in an array. The sensor array is placed under a patient, and, upon the application of a varying force due to movement of the patient's body, the piezoelectric sensors produce a small electrical voltage indicative of the varying applied force. When in use, each sensor element in the array may independently measure forces from the patient's body caused by the cardiac cycle, the respiratory cycle, and other physical movements and provide a representative voltage signal, para 0045). 
Furthermore, defining the sensing parameters based on different ways for the similar function taught above would involve routine skill in the art. 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Herekar and Neustadter with the teaching of Gentry for the purpose of providing a representative signal from the force sensor based on the patient movement (Gentry, para 0045).

Allowable Subject Matter
Claims 7, 8, 14, and 20-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claims 7 and 14, the prior art of record does not teach or suggest a method, as claimed by Applicant, where the one or more sensors of the method comprises at least one strain gauge extending between a treatment mask and a patient support.
Claim 8 is dependent on allowable matter from claim 7 and would be allowable once the 112 rejections are overcome.

In regards to claim 20, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the array of the plurality of force sensors is incorporated within or disposed on a deformable material, and wherein determining the updated position is further based on a material property of the deformable material.
Claim 21 is dependent on allowable matter from claim 20 and would be allowable once the 112 rejections are overcome.

In regards to claim 22, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein determining the updated position comprises performing a digitally reconstructed force matching (DRFM) procedure comprising:
obtaining a current force output or pressure distribution from the one or more sensors;
comparing the current force output or pressure distribution to pre-defined force outputs or pressure distributions corresponding to a plurality of differing positions and orientations of the portion of the patient; and
determining a current position and orientation of the portion of the patient based on the comparison.

In regards to claim 23, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein determining the updated position comprises performing a point cloud matching (PCM) procedure comprising:
generating a 3D point cloud of an estimated surface of the portion of the patient based on a current output from the one or more force sensors;
determining a reference point cloud of the portion of the patient body; and
registering the estimated point cloud and the reference point cloud together to determine a 6 degree-of-freedom (DOF) current position and orientation of the portion of the patient’s body.

In regards to claim 24, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the determining the updated position comprises performing a control point matching (CPM) procedure comprising:
determining a force image from the force outputs of the plurality of sensors such that each sensor corresponds to a pixel of the force image; and
registering the image to a reference set of points based on a pre-defined control geometry to determine the current position and orientation of the portion of the patient.

In regards to claim 25, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein the portion of the patient’s body used in the method comprises the patient’s head, and the plurality of force sensors comprises at least one of:
a substantially flat sensor array beneath the portion of the patient’s head;
a flexible sensor array that is sufficiently flexible to accommodate the curvature of the patient’s head when rested thereon;
at least two arrays placed along diagonal sides of the head;
at least two arrays placed along a front and a back of the head;
a sensor array with interposed elastic material between the sensor array and the head;
a sensor array resting upon a linear motion platform;
a sensor array disposed on a movable support; and
a sensor array disposed on a compressible support.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791       

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791